Name: Council Regulation (ECSC, EC, Euratom) No 3163/94 of 19 December 1994 amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  social protection;  executive power and public service;  parliament
 Date Published: nan

 23.12.1994 EN Official Journal of the European Communities L 335/6 COUNCIL REGULATION (ECSC, EC, EURATOM) No 3163/94 of 19 December 1994 amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular the first paragraph of Article 28 thereof, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 16 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Court of Auditors (3), Having regard to the opinion of the Court of Justice (4), Whereas it is appropriate to extend to the European Investment Fund the application of Council Regulation (Euratom, ECSC, EEC) No 549/69 of 25 March 1969 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply (5), in order to ensure that the members of the organs of the European Investment Fund and the staff of the Fund, in view of their duties and responsibilities and of their particular situation, benefit from the same privileges, immunities and facilities, HAS ADOPTED THIS REGULATION: Article 1 The following Article is hereby inserted in Regulation (Euratom, ECSC, EEC) No 549/69: Article 4b The privileges and immunities provided for in Article 12, in the second paragraph of Article 13 and in Article 14 of the Protocol shall apply under the same conditions and within the same limits as those laid down in Articles 1, 2 and 3 of this Regulation to:  members of the organs of the European Investment Fund in the performance of their duties as such,  staff of the European Investment Fund,  persons receiving disability, retirement or survivor's pensions paid by the European Investment Fund. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Council The President K. KINKEL (1) OJ No C 162, 14. 6. 1994, p. 9. (2) OJ No C 323, 21. 11. 1994. (3) OJ No C 291, 19. 10. 1994, p. 19. (4) Opinion delivered on 7 October 1994 (not yet published in the Official Journal). (5) OJ No L 74, 27. 3. 1969, p. 1. Regulation as last amended by Regulation (Euratom, ECSC, EC) No 3607/93 (OJ No L 332, 31. 12. 1993, p. 11).